Citation Nr: 0731557	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-09 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to special monthly compensation on account of 
the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

In March 2007, the veteran testified at a hearing before the 
Board.  Prior to the hearing, the veteran submitted 
additional evidence to the Board in the form of a private 
physician's statement.  The veteran waived review of the 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304(c) (2007).  Thus, the Board will consider 
such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  The veteran does not have anatomical loss or loss of use 
of an extremity, including the hands, or blindness in both 
eyes with 5/200 visual acuity or less due to service-
connected disability.

2.  The veteran's service-connected disabilities have not 
made the veteran blind or nearly blind; have not resulted in 
his being a patient in a nursing home; and have not caused 
him to be bedridden or so helpless as to require the regular 
aid and attendance of another person to perform personal care 
functions of everyday living or to protect him from the 
hazards and dangers incident to his daily environment.




CONCLUSIONS OF LAW

1.  The criteria for a certificate of eligibility for 
specially adapted housing or a special home adaptation grant 
have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.809, 3.809a (2007).

2.  The criteria for entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.351, 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through November 2003, October 2004, and 
June 2006 notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his claims.  Additionally, in the June 2006 
notice letter, the RO provided the veteran with the criteria 
for assigning an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the November 2003, October 2004, 
and June 2006 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the RO notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency and that the RO would make reasonable efforts to 
obtain relevant records not held by a Federal agency, such as 
from a state, private treatment provider, or an employer.  
Additionally, the notice letters requested the veteran to 
submit medical evidence, opinions, statements, and treatment 
records regarding his disabilities.  The veteran was also 
told to send in any evidence in his possession that pertained 
to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMCs) in 
Danville, Illinois, and Indianapolis, Indiana.  Records from 
multiple private treatment providers identified by the 
veteran have also been obtained.  Additionally, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, as noted in the 
introduction, the veteran was afforded a hearing before the 
Board in March 2007, the transcript of which is also of 
record.  Significantly, the veteran has not otherwise alleged 
that there are any outstanding medical records probative of 
his claims on appeal that need to be obtained.

II. Analysis

A. Adapted Housing

The veteran contends that he is entitled to benefits that 
would allow his house to be specially adapted.  In his 
hearing, the veteran testified that his house is a bi-level 
house with staircases going up and down at the front door 
entrance.  He stated that he has trouble traversing the 
stairs and must be aided by his wife in order to ascend or 
descend the stairs.  The veteran reported that he fell down 
the stairs or nearly fell on several occasions.  He is 
therefore requesting that VA construct, or provide financial 
assistance for construction of, an 800 square-foot addition 
to his house.  In that event, the veteran stated that he 
would then be able to enter and exit living quarters in his 
house without utilizing the staircases.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be awarded to a veteran who is 
receiving compensation for permanent and total service-
connected disability due to:  (1) the loss or loss of use of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (5) the 
loss or loss of use of both upper extremities such as to 
preclude use of the arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a) (West 2002 and Supp. 2007); 38 C.F.R. § 3.809 
(2007).

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).

"Loss of use" of a hand or foot  is defined at 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below the elbow 
or knee with the use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Alternatively, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be issued to a 
veteran who is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing and has 
not previously received assistance in acquiring specially 
adaptive housing under 38 U.S.C.A. § 2101; and is entitled to 
compensation for permanent and total disability which (1) is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of 
both hands.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. 
§ 3.809a (2007).

Service connection is currently in effect for:  coronary 
artery disease (100 percent disabling); diabetes mellitus (40 
percent disabling); peripheral neuropathy of the upper 
extremities (10 percent disabling for each extremity); and 
peripheral neuropathy of the lower extremities (10 percent 
disabling for extremity).  These disabilities combine for a 
total disability evaluation.  The veteran has also been 
awarded special monthly compensation at the housebound rate.  
See 38 U.S.C.A. § 1114(s)(1) (West Supp. 2007); 38 C.F.R. 
§ 3.350(i)(1) (2007).

In this case, the veteran is not receiving compensation for 
permanent and total service-connected disability due to 
actual loss or loss of use of an extremity, including the 
hands.  He is also not receiving compensation because of 
blindness or very poor vision approaching blindness.  The 
veteran's coronary artery disease, diabetes mellitus, and 
peripheral neuropathy have not resulted in the type of 
disability that meets the requirements for entitlement to 
specially adapted housing or a special home adaptation grant.

Although the veteran has impairment of his extremities due to 
service-connected peripheral neuropathy of the extremities, 
it is not shown by the record that this has caused the 
veteran loss or loss of use of an extremity, including the 
hands.  The most recent VA examination report, dated in April 
2006, indicates that the veteran complained of pain and 
numbness in his extremities.  The examiner reported that the 
veteran uses a cane to walk distances of up to 100 feet.  
Otherwise, he utilizes a motorized scooter for movement.  The 
examiner noted that the veteran was in a wheelchair because 
of low back pain and hip pain.  Those are disabilities for 
which he is not service connected.  Additionally, the veteran 
testified that his worst problems were his back, hip, and 
neck pain.

On examination of the veteran's upper extremities, the 
examiner noted that there was no amputation or prosthesis.  
The veteran had 5/5 strength and he was able to dress himself 
and button his shirt by himself.  Regarding the lower 
extremities, the examiner noted there was no amputation or 
prosthesis.  The veteran had 4+/5 strength and no muscle 
atrophy.  Posterior tibial pulses were 2/4 bilaterally.  The 
veteran needed help from the examiner with his socks and 
shoes.  There was no lack of coordination or weightbearing 
deficit.  The veteran's gait was slow but normal.  Balance 
and propulsion were fine.  The examiner provided a diagnosis 
of diabetic peripheral neuropathy concerning the veteran's 
extremities.

The April 2006 VA examination does not reflect that the 
veteran has loss or loss of use of an extremity.  While the 
veteran has impairment of the extremities, the severity does 
not approach the level of loss of use.  The veteran has 
retained function of his extremities.  According to the 
examiner and the veteran's own statements, the nonservice-
connected disabilities involving the neck, back, and hips are 
the main cause of his decreased ability to ambulate.  
Additionally, the veteran's disability evaluation is 
10 percent for each extremity, which is considered to be 
"mild" according to the rating schedule for peripheral 
nerves.  See 38 C.F.R. § 4.124a (Diagnostic Codes 8516, 8521) 
(2007).  Thus, the veteran's disability affecting his 
extremities has not even met certain schedular evaluation 
levels.  Accordingly, it would be inappropriate to consider 
the veteran's disability as comparable to the "loss of use" 
of an extremity.  Additionally, there is no evidence that the 
veteran has actual anatomical loss of an extremity, hand, or 
foot.  Therefore, the veteran is not permanently and totally 
disabled because of loss or loss of use of an extremity.

VA treatment records prior to the April 2006 examination also 
do not show loss or loss of use of an extremity.  A March 
2004 progress note reported that the veteran's feet were 
within normal limits.  As recent as April 2004, the veteran 
was able to walk on his toes and heels.  He was later 
referred for issuance of the motorized scooter in August 2004 
primarily as a result of chronic back pain.  Lastly, a 
November 2004 VA examiner diagnosed the veteran with 
peripheral neuropathy but did not address the severity of the 
disability.  The examiner noted that the veteran could walk 
about 150 feet before he became tired.

Concerning his vision, the April 2006 VA examination report 
shows that the veteran had 20/25 acuity in the right eye and 
20/20 in the left eye.  A September 2006 VA progress note 
indicated vision of 20/20 bilaterally.  The veteran had 
complaints of transient obscurations of vision when a 
hypoglycemic reaction occurred as a result of his diabetes 
mellitus.  Despite the occasional vision impairment, it is 
not demonstrated by the evidence that the veteran has 
blindness in both eyes with 5/200 visual acuity or less.  
Moreover, the veteran reported to the April 2006 VA examiner 
and provided testimony that his primary activities during the 
day were watching television and bird watching.  Such 
activities are indicative of functional use of the eyes.  VA 
treatment records dated prior to the April 2006 examination 
also show normal or near normal vision.  Thus, the veteran is 
not permanently and totally disabled because of blindness or 
near blindness.

As the evidence does not reflect that the veteran experiences 
loss of use of the upper or lower extremities, including the 
hands, or blindness, due to a service-connected disability, 
such as would warrant the grant of assistance in acquiring 
specially adapted housing or a special home adaptation grant, 
the criteria for those benefits have not been met, and the 
claims must be denied.  See 38 U.S.C.A. § 2101; 38 C.F.R. 
§§ 3.809, 3.809a.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Aid and Attendance

Special monthly compensation (SMC) is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 
2007); 38 C.F.R. § 3.350 (2007).  The veteran seeks SMC based 
on the need for regular aid and attendance of another person.  
Increased compensation is payable to a veteran by virtue of 
the need for such assistance.  The need for aid and 
attendance means being helpless or nearly so helpless as to 
require the aid and attendance of another person.  38 C.F.R. 
§ 3.351(b) (2007).  The veteran will be considered to be in 
such need if he:  (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  38 C.F.R. § 3.351(c) (2007).

Under 38 C.F.R. § 3.352(a), determinations as to the need for 
aid and attendance must be based on actual requirements of 
personal assistance from others.  In making such 
determinations, consideration is given to such conditions as:  
inability of the claimant to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers inherent in his daily 
environment.

The veteran being "bedridden" will be a proper basis for 
the determination.  "Bedridden" is defined as that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2007).

Here, the pertinent evidence of record shows that the veteran 
does not meet the requirements for award of SMC based on a 
need for aid and attendance.  As discussed above, his 
service-connected disabilities do not render him blind or 
nearly so.  The veteran is not a patient in a nursing home 
because of incapacity due to his service-connected disability 
as the evidence shows that he resides at his house.  He is 
also not bedridden.  The veteran reported to the April 2006 
VA examiner that his activities include watching television, 
going outside to watch birds, going to church, and going to 
the store.  In an October 2004 VA progress note concerning 
diabetes mellitus, the veteran reported that he did not 
follow a regular diet because he and his wife were always on 
the run and ate out frequently.  Thus, the evidence does not 
show that the veteran must remain in bed as a result of his 
service-connected disabilities.

The record also does not establish a factual need for aid and 
attendance under the other criteria set forth in 38 C.F.R. 
§ 3.352(a).  The April 2006 VA examiner specifically found 
that the veteran was not permanently bedridden.  He was able 
to protect himself from dangers of daily life, able to feed 
himself, and able to brush his teeth and clean himself.  The 
examiner noted that the veteran had some urine leakage prior 
to being put on testosterone.  The leakage ceased and there 
is no other indication that the veteran was unable to attend 
to the wants of nature.  The examiner did report that the 
veteran's wife drives the veteran places, cooks for the 
veteran, helps shower and dress him, and aids in the 
administration of medications.  However, the record shows 
that the veteran's physical restrictions are primarily the 
result of his neck, back, and hip disabilities for which he 
is not service connected.  Therefore, the criteria associated 
with the need for aid and attendance are not met based on the 
examination results.

The Board notes that the veteran submitted a letter from 
M.B., M.D., dated in July 2004 and a letter from J.A.F., 
M.D., dated in February 2007.  Both letters state that the 
veteran's medical problem requires nursing attention twenty-
four hours per day.  However, the letters do not identify the 
medical problem that requires nursing attention.  Drs. M.B. 
and J.A.F. also do not provide any rationale or address the 
factors for aid and attendance that the April 2006 VA 
examiner addressed.  The veteran also submitted a July 2004 
letter from a VA examiner, V.E.C., M.D.  In the letter, Dr. 
V.E.C. stated that he felt the veteran needed twenty-four 
hour supervision at that time partially because of 
hypoglycemia and heart problems.  However, Dr. V.E.C. also 
stated that the veteran had significant functional impairment 
due to severe degenerative disc disease in the cervical and 
lumbar spine, disabilities for which the veteran is not 
service connected.  In November 2004, the veteran underwent 
VA examination.  In that report, the examiner stated that the 
veteran required the daily personal health care services of a 
skilled provider without which the veteran would require 
hospitalization, nursing home, or other institutional care.  
The November 2004 examiner did not formulate the opinion 
based solely on the veteran's service-connected disabilities 
and acknowledged his neck and low back disabilities as well.

The Board finds that the April 2006 VA examination is the 
most probative competent evidence concerning the requirement 
of aid and attendance.  The report contained a medical 
history, full examination, and a detailed description of the 
veteran's daily life.  Additionally, it was the only medical 
evidence that addressed all of the criteria pertaining to aid 
and attendance.  In sum, the competent medical evidence 
pertaining to the veteran's service-connected disabilities 
does not support the notion that he is helpless or nearly so 
helpless as to require the aid and attendance of another 
person to assist him in daily self-care tasks.

Therefore, notwithstanding the veteran's contentions, under 
these circumstances, the Board finds that criteria for SMC 
based on the need for regular aid and attendance of another 
person have not been met, and the claim must therefore be 
denied.  The Board finds that the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or a special home adaptation grant is denied.

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


